          .       .. . . .   -            ·~
                                         -fi?~f~?
AO 442 (Rev.12/85}Wnrrnnt for Arrcsi• .··

                                               UNlTE:O.STA'
                                                   ... .., .fES DISTRICT C()Ul{T
                                                             .·_,:   ,       ;     .   ... .   . ..     .     .         ..,. . . '

                                   FORTHE·EASTERN OISTRlCT OF·NORTH CARO UNA
                                                                         W:ESTERN DIVISION


UNITED StATES OF A~lERICA
                                        ,~,@~'ff '¥7jg
                                        ·. · JUN l7J021 .: :
                                                                                               I                                               s·EALED_
                                                                                                                                     WARRANT F()R ARREST

                                                                                                                        Clt(l\illNAL CASE: s:21.:cR~00253-iB0(3)
TANYA PARRISH GRANT

                                       , U.Sdv1arshals:$el\lice~EQNC ,
                                          ... .. . . ,· . nltc Stat¢;0ffieer. YOU AREJlERBBY COlv!MANDED ta arrest
TANYA PARRISH GIUNT and he/shtl slfall be. b,;ought befot'.e· the nearest Magistrate/Judge to.answer .an

                                                       . _.. -:-.Criminal lr1fonnatio11_·_ _Compl:iint
_K_ SEALED .lqcJictn1ent _ _.Snperscdi11g l11dich11ent __

--- .Order of Court: --Viohltiou Notice--_.·.
              .    ""            .....
                                         . ·Probation Viofation .Jfotitfo11 chafgi11gd1iin/her with:
                                                    _   ..                       ·--···        ......       ·····-   ... , . . . .      ..··   -···:··   ... .




                                                                                                      :c;Je rk of· court
                                                                                                      Title of rssuing,offi:ter


                                                                                                      JUNE           ~6d 2021         ,,.. RALEIGH. NORTH CAROLINA
                                                                                                      ·oate an Locat+on·                                 ·

   Recommended Bond:. DETENTION
                                                                                       ffEJURN


   This wctrrant was rE!ce'ived and executed with the arrest of                                                                      the above·named defi=!r:,darit                  c1.t


   DATE REC·E· IVED -_   _. ._ _                    · N;lS.MEAND tttLE. OF ARRESTING                                                   NAME      AND TITLE OF ARRESTING
                         0
  1--------'-----"='~q..L..:,.l,,.~..J,:.;.--'-1
                                                      OFF:r_CE~ .• , , ,


                                                                                                       F@t
                                                                                                                                                                             ,           ,


   DATE OF A~REST                                                                                                                                                     , .·~: .· .> .·,       .·,,,




                                                                                                                                                    FILED
                                                                                                                                                JUN 2 1 2021
                                                                                                                                           PETER A. MOORE, JR., CLERK
                                                                                                                                            US DISTRICT COURT, EDNC
                                                                                                                                                I (l      ,· -•;:; r1 I(
                                                                                                                                         BY~-,;,-:--··---  ,,    C,   -- -       ,




                        Case 5:21-cr-00253-BO Document 16 Filed 06/21/21 Page 1 of 1
